PRICE, J.,
delivered a concurring opinion.
I agree with the majority opinion, in that I do not believe the definition of reasonable doubt is required at punishment. However, because a jury is as likely to be confused with the meaning of “reasonable *760doubt” in the punishment setting as it is during the guilt/innoeence phase of trial, it is the better policy for a trial court to instruct the jurors on the definition of “reasonable doubt” at punishment C especially where a definition is not provided during the guilt/innocence stage of trial. Such a scenario occurred in the cause before us, where appellant pled guilty but elected to have the jury assess punishment.
The charge at punishment cannot be the entire Geesa definition, however. It would be inappropriate for a charge to stress the presumption of innocence, as the Geesa definition does, during a punishment hearing where guilt has already been found. Thus, I would proffer the following definition as appropriate for the punishment phase:
A “reasonable doubt” is a doubt based on reason and common sense after a careful and impartial consideration of all the evidence in the case. It is the kind of doubt that would make a reasonable person hesitate to act in the most important of his own affairs.
Proof beyond a reasonable doubt, therefore, must be proof of such a convincing character that you would be willing to rely and act upon it without hesitation in the most important of your own affairs.
This instruction would aid the jury in determining the meaning of the oft-confusing terms “beyond a reasonable doubt” and ensure that the jury correctly applies the legal standard to a defendant’s punishment hearing.
With these comments, I concur in the result only of the majority opinion.